Dismissed and Opinion Filed August 7, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00836-CR
                                     No. 05-14-00837-CR
                                     No. 05-14-00838-CR

                           MATTHEW LOUIS REESE, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F14-00306-P, F13-60347-P, F13-00723-P

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Fillmore and Evans
                                Opinion by Chief Justice Wright
       Matthew Louis Reese pleaded guilty to aggravated assault involving serious bodily

injury, sexual assault of a child, and aggravated sexual assault of a child with a deadly weapon.

Pursuant to plea agreements, the trial court assessed punishment at twenty years’ imprisonment

on the aggravated assault and sexual assault of a child convictions and fifty-five years’

imprisonment and a $5,000 fine on the aggravated sexual assault of a child conviction. The trial

court certified the cases involve plea bargains and appellant has no right to appeal. See TEX. R.

APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeals for want of jurisdiction.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47
140836F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MATTHEW LOUIS REESE, Appellant                     On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00836-CR        V.                       Trial Court Cause No. F14-00306-P.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 7, 2014




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MATTHEW LOUIS REESE, Appellant                     On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00837-CR        V.                       Trial Court Cause No. F13-60347-P.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 7, 2014




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MATTHEW LOUIS REESE, Appellant                     On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00838-CR        V.                       Trial Court Cause No. F13-00723-P.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 7, 2014




                                             –5–